UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2012 (Report No. 4) Commission File Number: 0-28724 ORCKIT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 126 Yigal Allon Street, Tel-Aviv 67443, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A CONTENTS This Report on Form 6-K is hereby incorporated by reference into (i) the Registration Statements on Form F-3, Registration Nos. 333-160443, 333-164822, 333-165753, 333-166203 and 333-171438 of Orckit Communications Ltd. (the "Company") and (ii) the Company’s Registration Statements on Form S-8, Registration Nos. 333-05670, 333-08824, 333-12178, 333-131991 and 333-164090. The Company has submitted to the NASDAQ Listing and Hearing Review Council an appeal of its delisting from The NASDAQ Stock Market. Update on Note Conversions On July 9, 2012, the Company received from Bank Hapoalim, its Israeli depository, a notice of conversion of NIS 310,421.45 (or approximately $78,000) aggregate principal amount of Series A notes, into 226,585 ordinary shares. After giving effect to such conversions, there will be NIS 79,916,111 (or approximately $20.2 million) aggregate principal amount of Series A notes held by investors and 23,556,769 ordinary shares of the Company outstanding. In addition, there are NIS 30,779,000 (or approximately $7.8 million) aggregate principal amount of Series B notes of the Company held by investors. The foregoing does not include NIS 26,000,000 (or approximately $6.6 million) aggregate principal amount of Series A notes that were purchased in the open market by Orckit-Corrigent Ltd., a wholly-owned subsidiary of the Company, in 2009 and are now secured by a lien in favor of the trustee of the Series A notes. The U.S. Dollar amounts appearing in this report are based on the representative exchange rate published by the Bank of Israel on July 9, 2012 and are subject to change as the exchange rate of the New Israeli Shekel in relation to the U.S. Dollar fluctuates. Principal amounts of notes do not include amounts for CPI linkage or accrued interest. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORCKIT COMMUNICATIONS LTD. Date: July 10, 2012By:/s/ Izhak Tamir Izhak Tamir President
